UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4127



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RANDY OLIVER,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-03-191-F)


Submitted:   August 27, 2004                 Decided:   October 5, 2004


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Randy Oliver appeals from his conviction and 188-month

sentence pursuant to his guilty plea to possession of a firearm as

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000).

             Oliver raises a number of challenges to the district

court’s order denying his motion to dismiss.                    We review the

district court’s factual findings for clear error, and its legal

conclusions de novo.        United States v. Pasquantino, 305 F.3d 291,

294 (4th Cir. 2002).          Oliver’s assertions are not compelling.

Oliver cannot establish the district court erred in rejecting his

arguments regarding:        the applicability of United States v. Caron,

524 U.S. 308, 314-16 (1998), to North Carolina’s Felony Firearms

Act (“NCFFA”), N.C. Gen. Stat. § 14-415.1; Oliver’s alleged lack of

notice regarding his rights; entrapment by estoppel, United States

v. Clark, 986 F.2d 65, 69 (4th Cir. 1993); United States v.

Etheridge, 932 F.2d 318, 320-21 (4th Cir. 1991); the constitutional

prohibition on ex post facto laws, United States v. Farrow, 364

F.3d 551, 555 (4th Cir. 2004); and the Rule of Lenity, Caron, 524

U.S. at 316.

          Oliver     also     contends     the    district    court    erred    in

sentencing    him   under    18   U.S.C.   §     924(e)(1)   (2000).     Oliver,

however, expressly waived his right to raise this sort of challenge

to his appeal in his plea agreement, foreclosing this claim.                   See

United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).


                                     - 2 -
          Accordingly, we affirm Oliver’s conviction and dismiss

his appeal insofar as he attempts to challenge his sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 3 -